Citation Nr: 1522886	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-46 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for facial scarring.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for varicose veins, left lower extremity.

4.  Entitlement to service connection for varicose veins, right lower extremity. 

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a right wrist disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.  She also had Reserve service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including a period of ACDUTRA from May to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge at the RO and was scheduled for a Board hearing in November 2014.  However, she subsequently cancelled her hearing request and asked that her file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn. See 38 C.F.R. §20.704(e) (2014). 

The record reflects that after the September 2010 statement of the case (SOC), the Veteran submitted additional evidence.  An October 2014 private medical opinion was submitted with a waiver of agency of original jurisdiction (AOJ) review.  A November 2014 private medical opinion was submitted without a waiver, and no subsequent supplemental statement of the case (SSOC) was issued.  However, as the Veteran's psychiatric disability claim is granted, any procedural error in the review of submitted evidence has not resulted in any prejudice to the Veteran.

The issues of entitlement to service connection for a spine disability, cephalgia, and a disability based on military sexual trauma have been raised by the Veteran in an October 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, so they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

(The issues of entitlement to service connection for a right knee disability, a left knee disability, and a right wrist disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran has facial scarring that is likely the result of an injury incurred during a period of INACDUTRA.

2.  The Veteran has depression that was likely caused by the effects of the facial scarring.

3.  Varicose veins of the left lower and right lower extremities are related to active service.


CONCLUSIONS OF LAW

1.  The Veteran has facial scarring that is the result of injury incurred during INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

2.  The Veteran has depression that likely began as a result of her facial scarring.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

3.  The Veteran has varicose veins of the lower extremities that likely are the result of disease or injury incurred during military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether the claimed disability is attributable to the Veteran's time of service, the Board highlights that active military, naval, or air service includes any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.6 (2014).

Facial Scarring

The Veteran contends that, during a drill weekend in 2005, she passed out while in formation and fell face first onto a concrete floor.  She maintains that she developed a psychiatric disability due to the trauma of the fall and the resulting facial scarring.  

Service treatment records document that in May 2005 the Veteran, who was several months pregnant at the time, passed out while in formation during a weekend drill at the Orlando Reserve Center and fell face first onto a concrete floor.  She sustained facial abrasions, a fractured right wrist, and sore knees.  Service treatment records also contain a line-of-duty finding.  Upon follow-up in June 2005, a scar on the Veteran's middle upper lip was noted; abrasions to the chin and nose were healing.  Private treatment records dated in October 2005 show there was keloid formation on the Veteran's middle upper lip.  

A September 2008 VA examiner noted the presence of two scars on the Veteran's upper lip/frenum and opined that the scars are "most likely" caused by or a result of the May 2005 episode.  This opinion is supported by an October 2010 private chiropractic opinion.

The record documents that the Veteran was "drilling" with her Reserve unit in May 2005 when she was injured and that the injury resulted in facial scarring.  Service connection may be granted for disability resulting from injury incurred during INACDUTRA. 38 U.S.C.A. §§ 101(24)(B),(C), 1110; 38 C.F.R. 
§ 3.6(a) (2014).  The evidence establishes that the Veteran's facial scars are related to the May 2005 injury incurred during INACDUTRA service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014).

Depression

Service treatment records show that the Veteran requested psychiatric treatment one week after the fall.  In 2005, she expressed a desire for scar revision and became tearful while talking about the scar. In 2006, she complained of depression that she associated with her appearance, and was diagnosed with adjustment disorder with depressed mood.  During an October 2008 VA psychiatric examination, the Veteran reported that she was unhappy with her physical image.  She also reported depression and interpersonal adjustment problems since the 2005 fall.  The examiner reviewed the claims file, diagnosed a depressive disorder not otherwise specified, and opined that this condition "[was] at least as likely as not caused by or the result of her traumatic event suffered from her fall."  This opinion is based on an accurate history and is supported by a November 2014 private psychological opinion.  There is no contrary medical opinion evidence of record.  The Board therefore finds that the Veteran has a currently diagnosed psychiatric disability that is due to the facial scarring that resulted from the May 2005 fall while serving on INACDUTRA.  For these reasons, the Board finds that the criteria for service connection for depression have been met.  See id.

Varicose Veins

The Veteran contends that her currently diagnosed varicose veins are a result of pregnancy during her period of active duty service (February 1987 to February 1990).  In the alternative, she contends that this condition was caused by prolonged standing and marching during service.  

Service treatment records confirm that the Veteran was pregnant during her period of active service.  Examination reports prepared during the Veteran's active and Reserve service note no abnormalities with respect to the vascular system or skin.  She did, however, note leg cramps on the medical history report that accompanied a February 1998 periodic examination.  An August 2001 service treatment record shows that the Veteran reported a 10-15 year history of varicose veins.  The clinician diagnosed superficial thrombophlebitis and recommended surgery.

Private treatment records dated in November 2010 contain a diagnosis of varicose veins in both legs.  Compression stockings were recommended.

The June 2008 VA examiner reviewed the claims file, examined the Veteran, and opined that her varicose veins were "at least as likely as not" caused by or a result of pregnancy while serving on active military duty.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Here, the Board finds the June 2008 VA examiner's medical opinion both competent and probative.  The VA examiner's opinion is supported by an October 2014 private chiropractic opinion.  There is no contrary medical opinion evidence of record.

The Veteran is competent to attest to observing that she had varicose veins during active service because of their readily identifiable features.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her statements are consistent regarding the onset of her varicose veins.  The Board finds her lay statements regarding onset and continuation credible.

Given the facts noted above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for varicose veins of the lower extremities are met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for facial scarring is granted.

Service connection for depression is granted.

Service connection for varicose veins of the left lower extremity is granted.

Service connection for varicose veins of the right lower extremity is granted. 


REMAND

The Veteran contends that her currently diagnosed bilateral knee and right wrist disabilities are related to the May 2005 fall.  She asserts that she has continued to have right wrist and bilateral knee pain ever since.  

The record reflects that the Veteran has worked for the United States Postal Service since 1997.

Service treatment records appear to show that the Veteran sustained a fractured right wrist as a result of the 2005 fall.  She also reported that her knees were sore even though X-rays were normal.  A November 2005 nerve conduction study revealed moderately severe right-sided carpal tunnel syndrome.  March 2006 X-rays of the right wrist were normal.  The Veteran underwent a right carpal tunnel release in August 2006.  An October 2006 medical board report contains a diagnosis of bilateral patellofemoral syndrome.  On the accompanying medical history report, the Veteran checked the "yes" box for "impaired use of arms, legs, hands, or feet."  The Veteran underwent physical therapy for the right wrist from September 2006 to November 2006.

A June 2008 VA joints examination report contains diagnoses of mild bilateral patellofemoral pain syndrome and chronic right wrist contusion.  The examiner reviewed the claims file and opined that these conditions are "less than 50/50" related to the Veteran's active service.  He recognized that the injuries sustained in the military "are the same as those that the veteran currently complains of," but explained that there was no evidence of chronic complaints after discharge.

In December 2012, the Veteran underwent a left knee arthroscopy with partial medial meniscectomy.  The diagnosis was left knee medial meniscus tear.

An October 2014 MRI of the right knee revealed (1) a horizontal tear of the body and posterior horn of the medial meniscus, (2) findings consistent with grade I medial collateral ligament sprain, and (3) mild tricompartmental chondromalacia. 

The record contains an October 2014 opinion from Dr. P.J.Y., a chiropractor.  He diagnosed post-traumatic well advanced degenerative joint disease in both knees.  He noted that the examination was also "suspicious of bilateral meniscus damage."  Dr. P.J.Y. also diagnosed status post fracture with motor and sensory neurological deficits.  He opined that these conditions were "more likely than not" directly related to the May 2005 fall.  

The Board finds both examinations to be inadequate.  First, the VA examiner did not consider the Veteran's statements of continuity of symptoms.  See, e.g., February 2010 VA Form 21-4138.  Second, Dr. P.J.Y. did not provide a sufficient rationale for his conclusions.  Further, it does not appear that Dr. P.J.Y. had access to the Veteran's STRs or post-service treatment records.  The Board acknowledges that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, Dr. P.J.Y. did not indicate any familiarity with the Veteran's pertinent post-service clinical history.  Thus, a VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each knee and right wrist disorder that she may have.  The claims file, including a copy of this remand, must be made available to the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, and review the record.  The examiner should address the following:

(a) Identify all knee and right wrist disorders that are currently present. 

(b) For each currently diagnosed knee and right wrist disability, is it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to the Veteran's May 2005 fall?

A full and complete rationale for all opinions expressed must be provided.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since May 2005 should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.	Thereafter, readjudicate the knee and wrist claims.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


